After Recording Return To:

Rushmore Loan Management Services LLC
ATTN: Collateral Dept.

1755 Wittington Place Ste. 400

Farmers Branch, TX 75234

This Document Prepared By:

Jesse Brecht

Rushmore Loan Management Services LLC
15480 Laguna Canyon Road

Irvine, CA 92618

[Space Above This Line For Recording Data]

 

Original Recording Date: December 04, 2014 Loan No: 4401165784
Original Loan Amount: $122,735.00 Investor Loan No: 1002166716
New Money: $90,813.07 MIN Number: 101034756001473969

FHA Case No.: 351-6692867-703-203B

LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement (“Agreement”), made this 4th day of January, 2021, between
JORDAN DAVIS and MAYA WORLDS whose address is PO BOX 174, PALMYRA, NJ 08065
(“Borrower”) and Owner, First Guaranty Mortgage Corporation and through Rushmore Loan
Management Services LLC which is organized and existing under the laws of Delaware, and whose
address is 1755 Wittington Place Ste. 400, Farmers Branch, TX 75234 (“Lender”), and Mortgage
Electronic Registration Systems, Inc. ("MERS"), and has an address and telephone number of P.O. Box
2026, Flint, Ml 48501-2026, tel. (888) 679-MERS, ("Mortgagee"), amends and supplements (1) the
Mortgage, Deed of Trust, or Security Deed (the “Security Instrument”) dated November 28, 2014 and
recorded in Book/Liber MB 14150, Page 312, Instrument No: 00041457 and recorded on December 04,
2014, of the Official Records of GLOUCESTER County, NJ and (2) the Note, bearing the same date as,
and secured by, the Security Instrument, which covers the real and personal property described in the
Security Instrument and defined therein as the “Property”, located at

72 SOUTH WOODLAND AVENUE, WOODBURY, NJ 08096,
(Property Address)
the real property described being set forth as follows:
See Exhibit "A" attached hereto and made a part hereof;

Tax Parcel No.: 22-00144-00008 01

In consideration of the mutual promises and agreements exchanged, the parties hereto agree as
follows (notwithstanding anything to the contrary contained in the Note or Security Instrument):

MUU A AM

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 1 of 6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
1. As of February 1, 2021, the amount payable under the Note and the Security Instrument (the
"Unpaid Principal Balance") is U.S. $211,805.17, consisting of the amount(s) loaned to Borrower
by Lender plus capitalized interest in the amount of $31,130.45 and other amounts capitalized,
which is limited to escrows and any legal fees and related foreclosure costs that may have been
accrued for work completed.

2. Borrower promises to pay the Unpaid Principal Balance, plus interest, to the order of Lender.
Interest will be charged on the Unpaid Principal Balance at the yearly rate of 3.250%, from
February 1, 2021. Borrower promises to make monthly payments of principal and interest of U.S.
$921.79, beginning on the 1st day of March, 2021, and continuing thereafter on the same day of
each succeeding month until principal and interest are paid in full. If on February 1, 2054 (the
“Maturity Date”), Borrower still owes amounts under the Note and the Security Instrument, as
amended by this Agreement, Borrower will pay these amounts in full on the Maturity Date.

3. If all or any part of the Property or any interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without
Lender's prior written consent, Lender may require immediate payment in full of all sums secured
by the Security Instrument.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is delivered or mailed within
which Borrower must pay all sums secured by the Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
the Security Instrument without further notice or demand on Borrower.

4. Borrower also will comply with all other covenants, agreements, and requirements of the Security
Instrument, including without limitation, Borrower's covenants and agreements to make all
payments of taxes, insurance premiums, assessments, escrow items, impounds, and all other
payments that Borrower is obligated to make under the Security Instrument; however, the
following terms and provisions are forever canceled, null and void, as of the date specified in
paragraph No. 1 above:

)) all terms and provisions of the Note and Security Instrument (if any) providing for,
implementing, or relating to, any change or adjustment in the rate of interest payable
under the Note; and

(b) all terms and provisions of any adjustable rate rider, or other instrument or document that
is affixed to, wholly or partially incorporated into, or is part of, the Note or Security
Instrument and that contains any such terms and provisions as those referred to in (a)
above.

5. If the Borrower has, since inception of this loan but prior to this Agreement, received a discharge
in a Chapter 7 bankruptcy, and there having been no valid reaffirmation of the underlying debt, by
entering into this Agreement, the Lender is not attempting to re-establish any personal liability for
the underlying debt.

HACIA A WAU

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 2 of 6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
6. Nothing in this Agreement shall be understood or construed to be a satisfaction or release in
whole or in part of the Note and Security Instrument. Except as otherwise specifically provided in
this Agreement, the Note and Security Instrument will remain unchanged, and Borrower and

Lender will be bound by, and comply with, all of the terms and provisions thereof, as amended by
this Agreement.

7. Borrower agrees to make and execute other documents or papers as may be necessary to
effectuate the terms and conditions of this Agreement which, if approved and accepted by
Lender, shall bind and inure to the heirs, executors, administrators, and assigns of the Borrower.

8. "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
acting solely as nominee for Lender and Lender's successors and assigns. MERS is the
Mortgagee of record under the Security Instrument and this Agreement. MERS is
organized and existing under the laws of Delaware, and has an address and telephone number of
P.O. Box 2026, Flint, MI 48501-2026, tel. (888) 679-MERS.

9. This Agreement modifies an obligation secured by an existing security instrument recorded in
GLOUCESTER County, NJ, upon which all recordation taxes have been paid. As of the date of
this agreement, the unpaid principal balance of the original obligation secured by the existing
security instrument is $120,992.10. The principal balance secured by the existing security
instrument as a result of this Agreement is $211,805.17, which amount represents the excess of
the unpaid principal balance of this original obligation.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UCN A MMA A

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 3 of 6)
 

Date: A (rx 2 (
JORDAN DAVIS “Borrewer OO

oxy AL -

A WOR LDS is “joining in the execution of this Security Instrument solel for t e purpose of
senttg to the imposition of a lien on his/her right to joint possession of the described Property, which
is is the principal marital residence.

   

[Space Below This Line For Acknowledgments]

State of New Jersey

a . SS:
County o : sty
| 3» a3 Aypr\ P|
| certify that on this day of P , 20 JORDAN DAVIS and MAYA

 

 

WORLDS, personally came before me, a Notary Public and acknowledged under oath, to my satisfaction,
the he (she) is named in and personally signed this document; and delivered this document as his (her)

Cn deed.
NOTARY PUBLIC a

| 4 one AMY E. EVERWINE
My commission expires : 6 40| JOP see octet SERS
Expires

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATA AU

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 4 of 6)
Owner, First Guaranty Mortgage Corporation and through Rushmore Loan Management Services
LLC

By: (Seal) - Lender
Name:
Title:

 

 

 

Date of Lender's Signature
[Space Below This Line For Acknowledgments]

 

State of

 

SS:
County of

 

| CERTIFY that on

 

 

Personally came before me and stated to my satisfaction that this person (or if more than one, each
person):

(a) was the maker of the attached instrument;
(b) was authorized to and did execute this instrument as

 

of the entity named in this instrument; and
(c) executed this instrument as the act of the entity named in this instrument.

 

(Print name and title below signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

x* 4 4 01165 7 8 4 x x 3 309 0+ 3 6 x

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 5 of 6)
 

Mortgage Electronic Registration Systems, Inc - Nominee for Lender

 

 

 

 

Name:
Title:
[Space Below This Line For Acknowledgments]
State of
SS:
County of

 

| CERTIFY that on

 

 

Personally came before me and stated to my satisfaction that this person (or if more than one, each
person):

(a) was the maker of the attached instrument;
(b) was authorized to and did execute this instrument as

 

of the entity named in this instrument; and
(c) executed this instrument as the act of the entity named in this instrument.

 

(Print name and title below signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TT AUN

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 6 of 6)
Exhibit "A"
Loan Number: 4401165784
Property Address: 72 SOUTH WOODLAND AVENUE, WOODBURY, NJ 08096

Legal Description:

THE LAND REFERRED TO IN THIS REPORT IS SITUATED IN THE CITY OF WOODBURY,
COUNTY OF GLOUCESTER AND STATE OF NEW JERSEY, AND DESCRIBED AS FOLLOWS:
BEGINNING AT A POINT IN THE SOUTHEASTERLY LINE OF SOUTH WOODLAND AVENUE, 70
FEET WIDE A DISTANCE OF 213.70 FEET NORTHEASTWARDLY FROM A POINT IN THR
NORTHEASTERLY LINE OF EAST BARBER AVENUE, VARIABLE WIDTH, FORMERLY 50 FEET
WIDE, BOUNDED AND DESCRIBED AS FOLLOWS: THENCE (1) SOUTH 70 DEGREES 08
MINUTES 40 SECONDS EAST ALONG THE DIVISION LINE BETWEEN LOT 7.02 AND LOT
8.01, BLOCK 144 ON THE OFFICIAL TAX MAP, A DISTANCE OF 186.75 FEET TO A POINT
AND CORNER/REBAR, SAID LINE ALSO BEING THE CENTERLINE OF THE PARTY WALL
BETWEEN PREMISES NO. 72 AND NO. 74 SOUTH WOODLAND AVENUE AND ITS EXTENSIONS
THEREOF; THENCE (2) NORTH 19 DEGREES 04 MINUTES 30 SECONDS EAST ALONG THE
DIVISION LINE BETWEEN LOT 8.01 AND LOT 8.04, BLOCK 144 ON THE OFFICIAL TAX
MAP, A DISTANCE OF 25.99 FEET TO A POINT AND CORNER; THENCE (3) NORTH 70
DEGREES 08 MINUTES 40 SECONDS WEST ALONG THE DIVISION LINE BETWEEN LOT 8.01
AND LOT 8.02, SAID BLOCK, A DISTANCE OF 186.55 FEET TO A POINT AND
CORNER/REBAR, SAID LINE ALSO BEING THE CENTERLINE OF THE PARTY WALL BETWEEN
PREMISES NO. 68 AND NO. 72 SOUTH WOODLAND AVENUE AND ITS EXTENSIONS THEREOF ;
THENCE (4) SOUTH 19 DEGREES 30 MINUTES WEST ALONG THE SOUTHEASTERLY LINE OF
SOUTH WOODLAND AVENUE, A DISTANCE OF 25.99 FEET TO THE POINT AND PLACE OF
BEGINNING CUT CROSS. BEING KNOWN AS LOT 8.01, BLOCK 144 ON THE OFFICIAL TAX
MAP. THE ABOVE LEGAL DESCRIPTION IS DRAWN IN ACCORDANCE TO A SURVEY DRAWN BY
AL FLOYD AND SON LAND SURVEYING DATED OCTOBER 23, 2014.

 

4 *
304 12338 06/18 Exhibit A Legal Description Attachment Page 1 of 1

x 44 01165 7 8 ~*~ 3 3 09 0 + 53 6 x
ERRORS AND OMISSIONS/COMPLIANCE AGREEMENT

Loan Number: 4401165784 Date: January 04, 2021
Borrower(s): JORDAN DAVIS and MAYA WORLDS

Property Address: 72 SOUTH WOODLAND AVENUE, WOODBURY, NJ 08096

Lender: Owner, First Guaranty Mortgage Corporation and through Rushmore Loan Management Services LLC

In consideration of Owner, First Guaranty Mortgage Corporation and through Rushmore Loan Management
Services LLC (the "Lender") agreeing to modify the referenced loan (the "Loan") to the Borrower, the Borrower agrees
that if requested by the Lender, the Borrower will correct, or cooperate in the correction of, any clerical errors made in any
document or agreement entered into in connection with the modification of the Loan, if deemed necessary or desirable in
the reasonable discretion of the Lender, to enable Lender to sell, convey, seek guaranty or market the Loan to any entity,
including without limitation, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation,
the Government National Mortgage Association, the Federal Housing Authority, the Department of Veterans Affairs, or
any municipal bonding authority.

The Borrower agrees to comply with all such requests made by the Lender within 30 days of receipt of written request
from the Lender. Borrower agrees to assume all costs that may be incurred by the Lender, including without limitation,
actual expenses, legal fees and marketing losses. Borrower's failure to comply with all such requests within such 30 day
time period will result in the Lender adjusting the modified terms without the borrower's consent.

The Borrower makes this agreement in order to assure that the documents and agreements executed in connection with
the modification of the Loan will conform to and be acceptable in the marketplace in the event the Loan is transferred,
conveyed, guaranteed or marketed by the Lender.

JORDAN DAVIS Ssioner
Nad F le
MAYA WORLDS 4§ joining in the execution of this Security Instrument pete fo” the putpose of consenting to the

YE of a lien on his/her right to joint possession of the described Property, which is the principal marital residence.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TNT A

304 2001 11/12 Errors and Omissions/Compliance Agreement
After Recording Return To:

Rushmore Loan Management Services LLC
ATTN: Collateral Dept.

1755 Wittington Place Ste. 400

Farmers Branch, TX 75234

This Document Prepared By:

Jesse Brecht

Rushmore Loan Management Services LLC
15480 Laguna Canyon Road

Irvine, CA 92618

[Space Above This Line For Recording Data]

 

Original Recording Date: December 04, 2014 Loan No: 4401165784
Original Loan Amount: $122,735.00 Investor Loan No: 1002166716
New Money: $90,813.07 MIN Number: 101034756001473969

FHA Case No.: 351-6692867-703-203B

LOAN MODIFICATION AGREEMENT

This Loan Modification Agreement (“Agreement”), made this 4th day of January, 2021, between
JORDAN DAVIS and MAYA WORLDS whose address is PO BOX 174, PALMYRA, NJ 08065
(“Borrower”) and Owner, First Guaranty Mortgage Corporation and through Rushmore Loan
Management Services LLC which is organized and existing under the laws of Delaware, and whose
address is 1755 Wittington Place Ste. 400, Farmers Branch, TX 75234 (“Lender”), and Mortgage
Electronic Registration Systems, Inc. ("MERS"), and has an address and telephone number of P.O. Box
2026, Flint, MI 48501-2026, tel. (888) 679-MERS, ('"Mortgagee"), amends and supplements (1) the
Mortgage, Deed of Trust, or Security Deed (the “Security Instrument”) dated November 28, 2014 and
recorded in Book/Liber MB 14150, Page 312, Instrument No: 00041457 and recorded on December 04,
2014, of the Official Records of GLOUCESTER County, NJ and (2) the Note, bearing the same date as,
and secured by, the Security Instrument, which covers the real and personal property described in the
Security Instrument and defined therein as the “Property”, located at

72 SOUTH WOODLAND AVENUE, WOODBURY, NJ 08096,
(Property Address)
the real property described being set forth as follows:
See Exhibit "A" attached hereto and made a part hereof;

Tax Parcel No.: 22-00144-00008 01

In consideration of the mutual promises and agreements exchanged, the parties hereto agree as
follows (notwithstanding anything to the contrary contained in the Note or Security Instrument):

AAAI I

HUD MODIFICATION AGREEMENT.
304 8300h 01/14 (page 1 of 6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
1. As of February 1, 2021, the amount payable under the Note and the Security Instrument (the
"Unpaid Principal Balance") is U.S. $211,805.17, consisting of the amount(s) loaned to Borrower
by Lender plus capitalized interest in the amount of $31,130.45 and other amounts capitalized,
which is limited to escrows and any legal fees and related foreclosure costs that may have been
accrued for work completed.

2. Borrower promises to pay the Unpaid Principal Balance, plus interest, to the order of Lender.
Interest will be charged on the Unpaid Principal Balance at the yearly rate of 3.250%, from
February 1, 2021. Borrower promises to make monthly payments of principal and interest of U.S.
$921.79, beginning on the 1st day of March, 2021, and continuing thereafter on the same day of
each succeeding month until principal and interest are paid in full. If on February 1, 2051 (the
“Maturity Date”), Borrower still owes amounts under the Note and the Security Instrument, as
amended by this Agreement, Borrower will pay these amounts in full on the Maturity Date.

3. If all or any part of the Property or any interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without
Lender's prior written consent, Lender may require immediate payment in full of all sums secured
by the Security Instrument.

If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is delivered or mailed within
which Borrower must pay all sums secured by the Security Instrument. If Borrower fails to pay
these sums prior to the expiration of this period, Lender may invoke any remedies permitted by
the Security Instrument without further notice or demand on Borrower.

4. Borrower also will comply with all other covenants, agreements, and requirements of the Security
Instrument, including without limitation, Borrower's covenants and agreements to make all
payments of taxes, insurance premiums, assessments, escrow items, impounds, and all other
payments that Borrower is obligated to make under the Security Instrument; however, the
following terms and provisions are forever canceled, null and void, as of the date specified in
paragraph No. 1 above:

(a) all terms and provisions of the Note and Security Instrument (if any) providing for,
implementing, or relating to, any change or adjustment in the rate of interest payable
under the Note; and

(b) all terms and provisions of any adjustable rate rider, or other instrument or document that
is affixed to, wholly or partially incorporated into, or is part of, the Note or Security
Instrument and that contains any such terms and provisions as those referred to in (a)
above.

5. If the Borrower has, since inception of this loan but prior to this Agreement, received a discharge
in a Chapter 7 bankruptcy, and there having been no valid reaffirmation of the underlying debt, by
entering into this Agreement, the Lender is not attempting to re-establish any personal liability for
the underlying debt.

UUM AM A

 

 

 

 

 

 

 

 

* 1°61 5

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 2 of 6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
6. Nothing in this Agreement shall be understood or construed to be a satisfaction or release in
whole or in part of the Note and Security Instrument. Except as otherwise specifically provided in
this Agreement, the Note and Security Instrument will remain unchanged, and Borrower and
Lender will be bound by, and comply with, all of the terms and provisions thereof, as amended by
this Agreement.

7. Borrower agrees to make and execute other documents or papers as may be necessary to
effectuate the terms and conditions of this Agreement which, if approved and accepted by
Lender, shall bind and inure to the heirs, executors, administrators, and assigns of the Borrower.

8. "MERS" is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
acting solely as nominee for Lender and Lender's successors and assigns. MERS is the
Mortgagee of record under the Security Instrument and this Agreement. MERS is
organized and existing under the laws of Delaware, and has an address and telephone number of
P.O. Box 2026, Flint, Ml 48501-2026, tel. (888) 679-MERS.

9. This Agreement modifies an obligation secured by an existing security instrument recorded in
GLOUCESTER County, NJ, upon which all recordation taxes have been paid. As of the date of
this agreement, the unpaid principal balance of the original obligation secured by the existing
security instrument is $120,992.10. The principal balance secured by the existing security
instrument as a result of this Agreement is $211,805.17, which amount represents the excess of
the unpaid principal balance of this original obligation.

 

AAA

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 3 of 6)

 

 

 

 

 

 

 

 

4 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 7

A va
 

JORDAN DAVIS-=Berrower

7 DY. Db sue. fsa]

M A AOR ow is joining in the execution of this Security Instrument solel for the purpose of
nserting to the imposition of a lien on his/her right to joint possession of the described Property, which
is is the principal marital residence.

     

[Space Below This Line For Acknowledgments]

State of New Jersey

\, j SS:
couse lOVCESHE

¢ .

| certify that on this AD day of Por | , 20 2 , JORDAN DAVIS and MAYA
WORLDS, personally came before me, a Notary Public and acknowledged under oath, to my satisfaction,
the he (she) is named in and personally signed this document; and delivered this document as his (her)
act and deed.

Co A. C. E- —— AMY E. EVERWINE

ARY PUBLIC NOTARY PUBLIC OF NEW JERSEY

 

 

 

My commission expires :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A NCA

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 4 of 6)
Owner, First Guaranty Mortgage Corporation and through Rushmore Loan Management Services
LLC

By: (Seal) - Lender
Name:
Title:

 

 

 

Date of Lender's Signature

 

[Space Below This Line For Acknowledgments]

State of

 

SS:
County of

 

| CERTIFY that on

 

 

Personally came before me and stated to my satisfaction that this person (or if more than one, each
person):

(a) was the maker of the attached instrument;
(b) was authorized to and did execute this instrument as

 

of the entity named in this instrument; and
(c) executed this instrument as the act of the entity named in this instrument.

 

(Print name and title below signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CA AM

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 5 of 6)
 

Mortgage Electronic Registration Systems, Inc - Nominee for Lender

 

 

 

 

Name:
Title:
[Space Below This Line For Acknowledgments]
State of
SS:
County of

 

| CERTIFY that on

 

 

Personally came before me and stated to my satisfaction that this person (or if more than one, each
person):

(a) was the maker of the attached instrument;
(b) was authorized to and did execute this instrument as

 

of the entity named in this instrument; and
(c) executed this instrument as the act of the entity named in this instrument.

 

(Print name and title below signature)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AM

HUD MODIFICATION AGREEMENT
304 8300h 01/14 (page 6 of 6)
Exhibit "A"
Loan Number: 4401165784
Property Address: 72 SOUTH WOODLAND AVENUE, WOODBURY, NJ 08096

Legal Description:

THE LAND REFERRED TO IN THIS REPORT IS SITUATED IN THE CITY OF WOODBURY,
COUNTY OF GLOUCESTER AND STATE OF NEW JERSEY, AND DESCRIBED AS FOLLOWS :
BEGINNING AT A POINT IN THE SOUTHEASTERLY LINE OF SOUTH WOODLAND AVENUE, 70
FEET WIDE A DISTANCE OF 213.70 FEET NORTHEASTWARDLY FROM A POINT IN THE
NORTHEASTERLY LINE OF EAST BARBER AVENUE, VARIABLE WIDTH, FORMERLY 50 FEET
WIDE, BOUNDED AND DESCRIBED AS FOLLOWS: THENCE (1) SOUTH 70 DEGREES 08
MINUTES 40 SECONDS EAST ALONG THE DIVISION LINE BETWEEN LOT 7.02 AND LOT
8.01, BLOCK 144 ON THE OFFICIAL TAX MAP, A DISTANCE OF 186.75 FEET TO A POINT
AND CORNER/REBAR, SAID LINE ALSO BEING THE CENTERLINE OF THE PARTY WALL
BETWEEN PREMISES NO. 72 AND NO. 74 SOUTH WOODLAND AVENUE AND ITS EXTENSIONS
THEREOF; THENCE (2) NORTH 19 DEGREES 04 MINUTES 30 SECONDS EAST ALONG THR
DIVISION LINE BETWEEN LOT 8.01 AND LOT 8.04, BLOCK 144 ON THE OFFICIAL TAX
MAP, A DISTANCE OF 25.99 FEET TO A POINT AND CORNER; THENCE (3) NORTH 70
DEGREES 08 MINUTES 40 SECONDS WEST ALONG THE DIVISION LINE BETWEEN LOT 8.01
AND LOT 8.02, SAID BLOCK, A DISTANCE OF 186.55 FEET TO A POINT AND
CORNER/REBAR, SAID LINE ALSO BEING THE CENTERLINE OF THE PARTY WALL BETWEEN
PREMISES NO. 68 AND NO. 72 SOUTH WOODLAND AVENUE AND ITS EXTENSIONS THEREOF ;
THENCE (4) SOUTH 19 DEGREES 30 MINUTES WEST ALONG THE SOUTHEASTERLY LINE OF
SOUTH WOODLAND AVENUE, A DISTANCE OF 25.99 FEET TO THE POINT AND PLACE OF
BEGINNING CUT CROSS. BEING KNOWN AS LOT 8.01, BLOCK 144 ON THE OFFICIAL TAX
MAP. THE ABOVE LEGAL DESCRIPTION IS DRAWN IN ACCORDANCE TO A SURVEY DRAWN BY
AL FLOYD AND SON LAND SURVEYING DATED OCTOBER 23, 2014.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UA MO

304 12338 06/18 Exhibit A Legal Description Attachment _ Page1of1
ERRORS AND OMISSIONS/COMPLIANCE AGREEMENT
Loan Number: 4401165784 Date: January 04, 2021
Borrower(s): JORDAN DAVIS and MAYA WORLDS
Property Address: 72 SOUTH WOODLAND AVENUE, WOODBURY, NJ 08096
Lender: Owner, First Guaranty Mortgage Corporation and through Rushmore Loan Management Services LLC

In consideration of Owner, First Guaranty Mortgage Corporation and through Rushmore Loan Management
Services LLC (the "Lender") agreeing to modify the referenced loan (the "Loan") to the Borrower, the Borrower agrees
that if requested by the Lender, the Borrower will correct, or cooperate in the correction of, any clerical errors made in any
document or agreement entered into in connection with the modification of the Loan, if deemed necessary or desirable in
the reasonable discretion of the Lender, to enable Lender to sell, convey, seek guaranty or market the Loan to any entity,
including without limitation, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation,
the Government National Mortgage Association, the Federal Housing Authority, the Department of Veterans Affairs, or
any municipal bonding authority.

The Borrower agrees to comply with all such requests made by the Lender within 30 days of receipt of written request
from the Lender. Borrower agrees to assume all costs that may be incurred by the Lender, including without limitation,
actual expenses, legal fees and marketing losses. Borrower's failure to comply with all such requests within such 30 day
time period will result in the Lender adjusting the modified terms without the borrower's consent.

The Borrower makes this agreement in order to assure that the documents and agreements executed in connection with
the modification of the Loan will conform to and be acceptable in the marketplace in the event the Loan is transferred,
conveyed, guaranteed or marketed by the Lender.

JORDAN DAVIS -Bortawe vine ba/2 |
Lows WMA. Date: *j aD) yf

y LDS “is joining in the execution of this Security Instrument solely for’the purpose of consenting to the
impositien of a lien on his/her right to joint possession of the described Property, which is the principal marital residence.

 

 

 

 

 

AA OTD

304 2001 11/12 Errors and Omissions/Compliance Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
